

115 HR 2714 IH: Revamping American Infrastructure Act of 2017
U.S. House of Representatives
2017-05-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2714IN THE HOUSE OF REPRESENTATIVESMay 25, 2017Mr. Meadows (for himself, Mr. Massie, Mr. Labrador, Mr. Sanford, Mr. Sensenbrenner, Mr. Gohmert, Mr. Lewis of Minnesota, Mr. Budd, Mr. Brat, and Mr. Palmer) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo facilitate the use of outcome-based performance standards by the Department of Transportation,
			 and for other purposes.
	
 1.Short titleThis Act may be cited as the Revamping American Infrastructure Act of 2017. 2.Use of outcome-based performance standards (a)Comprehensive reviewThe Secretary of Transportation shall conduct a comprehensive review of the regulations, guidance, and policies of the Department to identify those regulations, guidance, and policies that—
 (1)in current form, establish prescriptive requirements for regulated entities; and (2)are able to be replaced, consistent with Federal law, with outcome-based performance standards.
 (b)Report and planNot later than 120 days after the date of enactment of this Act, the Secretary shall submit to Congress a report on the results of the comprehensive review conducted under subsection (a) that includes—
 (1)a list identifying each prescriptive regulation, guidance document, and policy that was determined by the Secretary to be able to be replaced with an outcome-based performance standard;
 (2)a detailed plan to replace the regulations, guidance, and policies identified under paragraph (1) with outcome-based performance standards;
 (3)a justification for omitting the regulations, guidance, and policies not identified under paragraph (1); and
 (4)legislative recommendations to facilitate additional replacement opportunities. (c)Plan implementationNot later than 2 years after the date on which the report required under subsection (b) is submitted to Congress, the Secretary shall complete implementation of the plan described in that subsection.
			(d)Rulemaking requirement
 (1)In generalTo the maximum extent possible, the Secretary shall ensure that regulations, guidance, and policies issued by the Department on and after the date of enactment of this Act are issued in the form of outcome-based performance standards and not as prescriptive requirements for regulated entities.
 (2)JustificationsThe Secretary shall make available to the public a justification for each regulation, guidance document, and policy issued by the Department on and after the date of enactment of this Act that is not issued in the form of an outcome-based performance standard.
 (e)Department definedIn this section, the term Department means the Department of Transportation, including each modal administration thereof. 